EXHIBIT 10.1


CHASE
Financial Institutions Group
Amended and Restated Credit Agreement



This agreement dated as of September 16, 2009, is between WesBanco, Inc., a West
Virginia corporation, with its headquarters office located at One Bank Plaza,
Wheeling, WV 26003 (whether one or more, and if more than one, individually and
collectively, the "Borrower") and JPMorgan Chase Bank, N.A. (together with its
successors and assigns, the "Bank"), whose address is 10 South Dearborn Street,
36th Floor, Chicago, IL 60603-2003.


Amendment and Restatement. The Bank and the Borrower entered into that certain
Amended and Restated Credit Agreement dated as of July 12, 2006, as amended
through that certain Amendment to Amended and Restated Credit Agreement dated as
of May 31, 2009 (the "Original Credit Agreement").  The Bank and the Borrower
have agreed to amend and restate the Original Credit Agreement to the extent set
forth herein, in order to, among other things, renew, modify and extend the
Borrower’s $25,000,000.00 line of credit with the Bank.


1.
Credit Facilities.



 
1.1   Scope. This agreement governs Facility A, and, unless otherwise agreed to
in writing by the Bank and the Borrower or prohibited by any Legal Requirement
(as hereafter defined), governs all the Credit Facilities as defined
below.  Advances under any Credit Facilities shall be subject to the procedures
established from time to time by the Bank. Any procedures agreed to by the Bank
with respect to obtaining advances, including automatic loan sweeps, shall not
vary the terms or conditions of this agreement or the other Related Documents
regarding the Credit Facilities.



 
1.2   Facility A (Line of Credit). The Bank has approved a credit facility to
the Borrower in the principal sum not to exceed $25,000,000.00 in the aggregate
at any one time outstanding ("Facility A").  Credit under Facility A shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
agreement, and any renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor.



 
1.3    Non-Usage Fee. The Borrower shall pay to the Bank a non-usage fee (the
"Non-usage Fee") with respect to each calendar quarter during the term of
Facility A, based on the unused amount of Facility A. The Non-usage Fee shall be
an amount equal to A x (B – C) x (D/E), where A equals 0.20%; B equals the
maximum amount of Facility A; C equals the average daily outstanding principal
balance of Facility A; D equals the actual number of days elapsed during the
calendar quarter; and E equals 360. The Bank may begin to accrue the Non-usage
Fee on the date the Borrower signs or otherwise authenticates this agreement.



2.
Definitions and Interpretations.



 
A.
Definitions.  As used in this agreement, the following terms have the following
respective meanings:



 
(1)
"10-K Report" means any annual report on Form 10-K submitted by any Obligor or
any Obligor’s Subsidiary to a Governmental Authority, including but not limited
to the SEC, along with copies of the financial statements contained in such
annual report and any annual report to shareholders of any Obligor or any
Obligor’s Subsidiary for the fiscal quarter then ended.



 
(2)
"10-Q Report" means any quarterly report on Form 10-Q submitted by any Obligor
or any Obligor’s Subsidiary to a Governmental Authority, including but not
limited to the SEC, along with copies of the financial statements contained in
such quarterly report and any quarterly report to shareholders of any Obligor or
any Obligor’s Subsidiary for the fiscal quarter then ended.



 
(3)
"Affiliate" means any Person which, directly or indirectly Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof.  The Bank is not under any circumstances to be deemed an
Affiliate of the Borrower or any of its Subsidiaries.



 
(4)
"Authorizing Documents" means certificates of authority to transact business,
certificates of good standing, borrowing resolutions, appointments, officer’s
certificates, certificates of incumbency, and other documents which empower and
authorize or evidence the power and authority of the Parties executing any
Related Document or their representatives to execute and deliver the Related
Documents and perform the Party’s obligations thereunder.



 
(5)
"Business Day" means a day when the main office of the Bank is open for the
conduct of commercial lending business.



 
(6)
"Call Report" means any Report of Condition and Income, Thrift Financial Report
or any substantially similar report (or replacement of any such report)
submitted by any Obligor or any Obligor’s Subsidiary to a Governmental
Authority.



 
(7)
"Collateral" means all Property, now or in the future subject to any Lien in
favor of the Bank, securing or intending to secure, any of the Liabilities.



 
(8)
"Control" as used with respect to any Person, means the power to direct or cause
the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. "Controlling" and "Controlled" have meanings correlative thereto.



 
(9)
"Corporation" means any corporation, partnership, limited liability company,
joint venture, joint stock association, association, bank, business trust,
trust, unincorporated organization or any other form of entity.



 
(10)
"Credit Facilities" means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1, if any, including any and all renewals,
modifications, extensions, rearrangements, restatements thereof and replacements
or substitutions therefor.



 
(11)
"EDGAR System" means the Electronic Data Gathering Analysis and Retrieval System
owned and operated by the SEC or any replacement system.



 
(12)
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.



 
(13)
"GAAP" means generally accepted accounting principles in effect in the United
States of America, consistently applied.



 
(14)
"Governmental Authority" means any foreign governmental authority, the United
States of America, any state thereof, any political subdivision of any of the
foregoing or any agency, department, commission, board, bureau, court or other
tribunal having jurisdiction over the Bank, the Borrower or any other Obligor,
or any Subsidiary of the Borrower or their respective properties or any
agreement by which any of them is bound.  Governmental Authority includes but is
not limited to the Board of Governors of the Federal Reserve System ("FRB"), the
Federal Deposit Insurance Corporation (the "FDIC"), the State Banking Authority,
the Office of Thrift Supervision (the "OTS"), the Office of the Comptroller of
the Currency (the "OCC") and the Securities and Exchange Commission (the "SEC").



 
(15)
"Home Page" means any corporate home page on the World Wide Web accessible
through the Internet via a universal resource locator ("URL").  The Borrower
shall designate to the Bank in writing the URL identification of the Home Page
of each Obligor and each Obligor's Subsidiary required to submit any 10-K or
10-Q Report to the Bank.



 
(16)
"Indebtedness" means and includes (without duplication) (a) all items arising
from the borrowing of money, which according to GAAP, would be included in
determining total liabilities as shown on the balance sheet; (b) all
indebtedness secured by any Lien on Property owned by the Borrower or the
Subsidiaries of the Borrower whether or not such indebtedness shall have been
assumed; (c) all guarantees and similar contingent liabilities in respect to
indebtedness of others; and (d) all other interest-bearing obligations
evidencing indebtedness to others, including, without limitation, with respect
to letters of credit and Rate Management Transactions.



 
(17)
"Legal Requirement" means any law, ordinance, decree, requirement, order,
judgment, rule, regulation (or interpretation of any of the foregoing) of, and
the terms of any list, license or permit issued by, any Governmental Authority.



 
(18)
"Liabilities" means all indebtedness, liabilities and obligations of every kind
and character of the Borrower to the Bank, whether the obligations, indebtedness
and liabilities are individual, joint and several, contingent or otherwise, now
or hereafter existing, including, without limitation, all liabilities, interest,
costs and fees, arising under or from any note, open account, overdraft, credit
card, lease, Rate Management Transaction, letter of credit application,
endorsement, surety agreement, guaranty, acceptance, foreign exchange contract
or depository service contract, whether payable to the Bank or to a third party
and subsequently acquired by the Bank, any monetary obligations (including
interest) incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding, and all renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements or substitutions of
any of the foregoing.



 
(19)
"Lien" means any mortgage, deed of trust, pledge, charge, encumbrance, security
interest, collateral assignment or other lien or restriction of any kind,
whether based on common law, constitutional provision, statute or contract.



 
(20)
"Material Adverse Effect" means an effect which the Bank reasonably determines
to be a material adverse effect on (A) the business, Properties, affairs,
operations, prospects or condition, financial or otherwise, of the Borrower and
its Subsidiaries taken as a whole, (B) any Obligor's ability to perform any of
its obligations under this agreement or any of the Related Documents, (C) the
rights and benefits available to the Bank under this agreement or any of the
Related Documents or (D) the Collateral.



 
(21)
"Notes" means each and all promissory notes, instruments and/or other contracts
now or hereafter evidencing the terms and conditions of any of the Credit
Facilities.



 
(22)
"Obligor" means any Borrower, guarantor, surety, co-signer, endorser, general
partner or other Person who may now or in the future be obligated to pay any of
the Liabilities.



 
(23)
"Organizational Documents" means, with respect to any Person, certificates of
existence or formation, documents establishing or governing the Person or
evidencing or certifying that the Person is duly organized and validly existing
in accordance with all applicable Legal Requirements, including all amendments,
restatements, supplements or modifications to such certificates and documents as
of the date of the Related Document referring to the Organizational Document and
any and all future modifications thereto approved by the Bank.



 
(24)
"Parties" means all Persons executing any Related Document, other than the Bank.



 
(25)
"Permitted Acquisition" means the purchase or acquisition by the Borrower or any
of its Subsidiaries of Equity Interests in, or substantially all of the assets
of, another Corporation provided that: (A) all such purchases and acquisitions
during any period of twelve (12) consecutive calendar months shall not in the
aggregate exceed thirty-five and No/100 percent (35.00%) of the consolidated
stockholders' equity of the Borrower, determined in accordance in GAAP; and (B)
no default, Event of Default or event that would constitute a default or Event
of Default but for the giving of notice, the lapse of time or both, has occurred
in any provision of this agreement, the Notes or any other Related Documents and
is continuing or would result from such purchase or acquisition.



 
(26)
"Person" means any individual, Corporation or Governmental Authority.



 
(27)
"Proper Form" means in form and substance satisfactory to the Bank.



 
(28)
"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.



 
(29)
"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.



 
(30)
"Related Documents" means this agreement, the Notes, applications for letters of
credit, all loan agreements, credit agreements, reimbursement agreements,
security agreements, mortgages, deeds of trust, pledge agreements, assignments,
guaranties, and any other instrument or document executed in connection with
this agreement or in connection with any of the Liabilities.



 
(31)
"State Banking Authority" means the West Virginia Department of Banking.



 
(32)
"Subordinated Debt" means any Indebtedness subordinated to Indebtedness due to
the Bank pursuant to a written subordination agreement in Proper Form by and
among the Bank, subordinated creditor and the Borrower which at a minimum must
prohibit: (a) any action by any subordinated creditor which will result in an
occurrence of an Event of Default or default under this agreement, the
subordination agreement or the subordinated Indebtedness; and (b) upon the
happening of any Event of Default or default under any Related Documents, the
subordination agreement, or any instrument evidencing the subordinated
Indebtedness: (i) any payment of principal and interest on the subordinated
Indebtedness; (ii) any act to compel payment of principal or interest on
subordinated Indebtedness; and (iii) any action to realize upon any collateral
securing the subordinated Indebtedness.



 
(33)
"Subsidiary" means, as to any particular Person (the "parent"), a Person the
accounts of which would be consolidated with those of the parent in the parent's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of the date of determination, as well as any other
Person of which fifty percent (50%) or more of the Equity Interests is at the
time of determination directly or indirectly owned, Controlled or held, by the
parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.  For purposes of this agreement, the Borrower's
Subsidiaries include but are not limited to each of those listed on Annex I.



 
B.
Interpretations. Whenever possible, each provision of the Related Documents
shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements. If any provision of this agreement cannot be
enforced, the remaining portions of this agreement shall continue in effect. In
the event of any conflict or inconsistency between this agreement and the
provisions of any other Related Documents, the provisions of this agreement
shall control. Use of the term "including" does not imply any limitation on (but
may expand) the antecedent reference. Any reference to a particular document
includes all modifications, supplements, replacements, renewals or extensions of
that document, but this rule of construction does not authorize amendment of any
document without the Bank’s consent. Section headings are for convenience of
reference only and do not affect the interpretation of this agreement. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP. Whenever the Bank's
determination, consent, approval or satisfaction is required under this
agreement or the other Related Documents or whenever the Bank may at its option
take or refrain from taking any action under this agreement or the other Related
Documents, the decision as to whether or not the Bank makes the determination,
consents, approves, is satisfied or takes or refrains from taking any action,
shall be in the sole and exclusive discretion of the Bank, and the Bank's
decision shall be final and conclusive.



3.
Conditions Precedent.



 
3.1   Conditions Precedent to Initial Extension of Credit. Before the first
extension of credit governed by this agreement and any initial advance under any
of the Credit Facilities, whether by disbursement of a loan, issuance of a
letter of credit, or otherwise, the Borrower shall deliver to the Bank in Proper
Form:

 
A.                      Related Documents. The Notes, and as applicable, the
letter of credit applications, reimbursement agreements, the security
agreements, the pledge agreements, financing statements, mortgages or deeds of
trust, the guaranties, the subordination agreements, and any other documents
which the Bank may reasonably require to give effect to the transactions
described in this agreement or the other Related Documents;


B.                      Organizational and Authorizing Documents. The
Organizational Documents and Authorizing Documents of the Borrower and any other
Party in Proper Form that at a minimum (1) document the due organization, valid
existence and good standing of each Party; (2) evidence that each Party has the
power and authority to enter into the transactions described therein, and (3)
evidence that the Person signing on behalf of each Party is duly authorized to
do so;


C.                      Payoff Existing Debt/ Release of Liens.  Evidence of the
full payment and satisfaction of all debt of the Borrower and each of its
Subsidiaries other than the Indebtedness permitted by Section 5.2 hereof, and
the release and satisfaction of all Liens other than the Liens permitted by
Section 5.3 hereof;


D.                      Continuing Pledge of Stock. (1) A duly executed
continuing pledge of all of the outstanding stock of WesBanco Bank, Inc.
("WesBanco Bank"); (2) delivery of all stock certificates evidencing all of the
outstanding stock of WesBanco Bank and (3) stock powers duly executed in blank;
and


E.                      Satisfactory Review.   Such documents and information as
the Bank may reasonably request in performing its own due diligence review of
the Borrower’s financial condition and operations, the results of which review
must be in Proper Form.

 
 
3.2   Conditions Precedent to Each Extension of Credit. Before any extension of
credit governed by this agreement, whether by disbursement of a loan, issuance
of a letter of credit or otherwise, the following conditions must be satisfied:



A.                      Representations. The representations of the Parties are
true on and as of the date of the request for and funding of the extension of
credit;


B.                      No Event of Default. No default, Event of Default or
event that would constitute a default or Event of Default but for the giving of
notice, the lapse of time or both, has occurred in any provision of this
agreement, the Notes or any other Related Documents and is continuing or would
result from the extension of credit;


C.                      Additional Approvals, Opinions, and Documents. The Bank
has received any other approvals, opinions and documents as it may reasonably
request; and


D.                      No Prohibition or Onerous Conditions.  The making of the
extension of credit is not prohibited by and does not subject the Bank, any
Obligor, or any Subsidiary of any Obligor to any penalty or onerous condition
under any Legal Requirement.


 
3.3   Satisfaction of Conditions Precedent. The acceptance of the proceeds and
benefits of the proceeds of any Credit Facility shall constitute a
representation and warranty by the Parties that all of the conditions set forth
in the Article entitled "Conditions Precedent" or in any subsection thereof for
that Credit Facility have been satisfied as of that time.



4.
Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:



 
4.1   Existence. Maintain its existence and business operations as presently in
effect in accordance with all applicable Legal Requirements, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books and, at the Bank's request, adequate funds or security has been
pledged or reserved to insure payment.



 
4.2   Financial Records. Maintain proper books and records of accounts, in
accordance with GAAP, and consistent with financial statements previously
submitted to the Bank.



 
4.3   Inspection. Permit the Bank, its agents and designees to: (A) inspect and
photograph its Property and sites, to examine and copy files, books and records,
and to discuss its business, operations, prospects, Properties, affairs and
financial condition with the Borrower's or its Subsidiaries' officers and
accountants, at times and intervals as the Bank reasonably determines; (B)
perform audits or other inspections of the Collateral, including the records and
documents related to the Collateral; and (C) confirm with any Person any
obligations and liabilities of the Person to the Borrower or its Subsidiaries.
The Borrower will, and will cause its Subsidiaries to cooperate with any
inspection or audit. The Borrower will pay the Bank the reasonable costs and
expenses of any audit or inspection of the Collateral (including fees and
expenses charged internally by the Bank for asset reviews) promptly after
receiving the invoice.  Nothing in this agreement shall give the Bank the right
to inspect or copy (A) any records of any examination report of the Borrower’s
supervisory Governmental Authority or other information that the Borrower or any
of its Subsidiaries are prohibited by any Legal Requirement from disclosing
without the consent of the supervising Governmental Authority or (B)
confidential information of any particular customer of the Borrower or any of
its Subsidiaries that the Borrower or any of its Subsidiaries is prohibited from
disclosing by any applicable confidentiality agreement with any such customer;
provided, however, the Borrower will and will cause each of its Subsidiaries to,
cooperate in obtaining any consent should the Bank request the disclosure.



 
4.4   Financial Information.  Furnish to the Bank, in Proper Form, whatever
information, books and records the Bank may reasonably request, including at a
minimum: (A) the financial statements prepared in conformity with GAAP on a
consolidated basis and the other information described in, and within the times
required by, Exhibit A, Reporting Requirements, Financial Covenants and
Compliance Certificate attached hereto and incorporated in this agreement by
reference; provided, however, if any 10-K Report or 10-Q Report required by the
Bank pursuant to this agreement (including Exhibit A) is available to the Bank
via the EDGAR System or on the Borrower's Home Page, then the Borrower shall not
be required to furnish such report(s) to the Bank in tangible form unless
requested by the Bank.  If for any reason, all or any portion of any 10-K Report
or 10-Q Report is not available to the Bank via the EDGAR System or on the
Borrower's Home Page within the times required by Exhibit A, the Borrower shall
promptly furnish such report(s) to the Bank in tangible form.  The Borrower's
Home Page may be accessed via the URL identified as http://www.wesbanco.com/ and
the Borrower shall notify the Bank prior to any change in the URL of the
Borrower's Home Page; (B) within the time required by Exhibit A, Exhibit A
signed or otherwise authenticated and certified by the chief financial officer
or president of the Party required to submit the information; (C) to the extent
not prohibited by applicable Legal Requirements, promptly after the same are
available, copies of each annual report or financial statement or other report
or communication sent by the Borrower to the shareholders of the Borrower; and
each registration statement which the Borrower or any Subsidiary may file with
any Governmental Authority or with any securities exchange; (D) promptly after a
request is submitted to the appropriate Governmental Authority, any request for
waiver of funding standards or extension of amortization periods with respect to
any employee benefit plan; and (E) promptly after the Bank’s request, (i) loan
portfolio reports for the Borrower and and each of its financial institution
Subsidiaries setting forth, with respect to loans held in its portfolio,
classifications relating to delinquency, non-performance, risk rating, loss
allowances and other related matters, (ii) reports on allowances for loan losses
and reserves of the Borrower and each of its financial institution Subsidiaries,
and (iii) copies of special audits, studies, reports and analyses prepared by
outside parties for the management of the Borrower, any of its Subsidiaries or
any other Obligor. Nothing in this agreement shall require the Borrower to
provide any information to the Bank which the Borrower, any other Obligor or any
of their respective Subsidiaries is prohibited by Legal Requirements to
disclose.



 
4.5   Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of: (A) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions or changes in
Legal Requirements affecting it which could materially affect its business,
Properties, affairs, prospects or financial condition; (B) the occurrence of any
default or Event of Default and the circumstances which give rise to the Bank's
option to terminate the Credit Facilities to the extent the disclosure does not
violate any Legal Requirement; (C) any additions to or changes in the
location(s) of its headquarters or other principal places of businesses; and (D)
any alleged breach by the Bank of any provision of this agreement or of any
other Related Document.



 
4.6    Other Agreements. Comply with all terms and conditions of all other
agreements, whether now or hereafter existing, between it and any other Person.



 
4.7   Title to Assets and Property. Maintain good and marketable title to all of
its Properties, and defend them against all claims and demands of all Persons at
any time claiming any interest in them.



 
4.8   Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may
reasonably request to evidence any of the Credit Facilities, cure any defect in
the execution and delivery of any of the Related Documents, perfect any Lien,
comply with any Legal Requirement applicable to the Bank or the Credit
Facilities or describe more fully particular aspects of the agreements set forth
or intended to be set forth in any of the Related Documents.



 
4.9    Compliance Certificate.  Comply with each of the other additional
covenants, if any, set forth in Exhibit A.



 
4.10    Ownership of Subsidiaries. (A) The Borrower shall at all times maintain
ownership of one hundred percent (100%) of the Equity Interests of each of its
financial institution Subsidiaries, including, but not limited to WesBanco Bank,
and shall maintain all of its Equity Interests in its financial institution
Subsidiaries free and clear of all Liens. (B) The Borrower's Subsidiaries shall
at all times maintain ownership of the Equity Interests of each of their
respective Subsidiaries in the percentages set forth on Annex I.



 
4.11   Maintain Reserves for Loan and Lease Losses. Maintain at all times
Reserves for Loan and Lease Losses consistent with past practices and adequate
in all respects based upon safe and sound banking practices. "Reserves for Loan
and Lease Losses" means the reserve amounts set forth in the financial
statements and Call Reports required by the Bank from time to time pursuant to
this agreement (including Exhibit A, Reporting Requirements, Financial Covenants
and Compliance Certificate attached hereto).



 
4.12    Banking Relationship.  Establish and maintain traditional banking
relationships and treasury services with the Bank, including but not limited to,
image cash letter services and disbursement and operating relationships.



 
4.13   Permitted Acquisition Notice and Documents. (A) Notify the Bank not less
than ten (10) Business Days prior to any Permitted Acquisition and (B) Deliver
to the Bank within ten (10) Business Days of the completion of any Permitted
Acquisition, copies of regulatory filings, approvals, instruments and other
writings related to the Permitted Acquisition as requested by the Bank.



 
4.14    Capitalization Status.  The Borrower shall maintain and cause each of
its financial institution Subsidiaries to maintain such capital and other
requirements necessary to cause (A) the Borrower (on a consolidated basis) to be
categorized as "Well Capitalized" at all times in accordance with the applicable
Legal Requirements of its primary Governmental Authority and (B) each of its
financial institution Subsidiaries to be categorized as "Well Capitalized" at
all times in accordance with the applicable Legal Requirements of their
respective primary Governmental Authorities.



 
4.15    Non-Performing Assets Ratio.  The Borrower (on a consolidated basis)
shall maintain at all times a Non-Performing Assets Ratio of not greater than
three and two-quarters of one percent (3.50%).  As used in this Section, the
term "Non-Performing Assets Ratio" means the ratio, determined on a consolidated
basis for the Borrower, of the sum of "Non-Performing Assets" plus "OREO", to
the sum of "Total Loans" plus "OREO". As used in this Section, (a)
"Non-Performing Assets" means the sum of all loans classified as past due ninety
(90) days or more and still accruing interest, all loans classified as
"non-accrual" and no longer accruing interest, all loans classified as
"restructured loans and leases", and all other "non-performing loans"; (b)
"Total Loans" means the total of all performing and non-performing loans; and
(c) "OREO" means the book value, net of accumulated depreciation, of all other
real estate owned by the Borrower and its Subsidiaries, excluding all real
estate which is occupied and used by the Borrower and its Subsidiaries in the
ordinary course of business.  The ratio set forth in this Section shall be
measured quarterly and shall be determined from the Borrower's Call Report filed
with its primary Governmental Authority.



5.
Negative Covenants.  Without the prior written consent of the Bank, the Borrower
will not and no Subsidiary of the Borrower will:



 
5.1   Indebtedness. Incur, contract for, assume, permit to remain outstanding or
in any manner become liable in respect of, any Indebtedness, other than (A)
Indebtedness incurred in the Borrower's or the Borrower's Subsidiary's ordinary
course of business and in accordance with applicable Legal Requirements and safe
and sound banking practices, such as with respect to deposit accounts and other
similar accounts, checks, notes, certificates of deposit, money orders,
traveler's checks, drafts or bills of exchange accepted or endorsed by any of
the Borrower's financial institution Subsidiaries, issuances of letters of
credit and repurchase agreements and banker's acceptances for the account of its
banking customers consistent with its lending policies; (B) Indebtedness to the
Federal Home Loan Bank and Federal Reserve Board Discount Window Program
borrowings incurred in the ordinary course of business and consistent with safe
and sound banking practices consistent with the financial statements described
in (D) below; (C) unsecured Federal Funds Indebtedness incurred in the ordinary
course of business by the Borrower's financial institution Subsidiaries and
consistent with safe and sound banking practices; (D) Indebtedness reflected in
the Borrower's financial statements dated as of June 30, 2009, and that is not
to be paid with proceeds of borrowings under the Credit Facilities; (E)
additional Indebtedness of the Borrower contracted for after the date of this
agreement that does not exceed the amounts reflected in those financial
statements described in (D) above; (F) upon the approval of the Bank,
Subordinated Debt; (G) Rate Management Transactions entered into to hedge or
mitigate risks to which the Borrower or any of its Subsidiaries has actual
exposure (other than those in respect of Equity Interests or restricted
Indebtedness of the Borrower or any of its Subsidiaries) and unsecured Rate
Management Transactions entered into in order to effectively cap, collar or
exchange interest rates (from fixed to variable rates, from one variable rate to
another variable rate or otherwise) with respect to any interest bearing
liability or investment of the Borrower or any of its Subsidiaries; (H) trust
preferred securities in an aggregate amount not to exceed the amounts reflected
in those financial statements described in (D) above; and (I) deferred tax
liabilities and current pension liabilities.



 
5.2    Liens.  Create or permit to exist any Lien on any of its Property except:
(A) existing Liens known to and approved in writing by the Bank; (B) Liens in
favor of the Bank; (C) Liens incurred in the ordinary course of the Borrower's
or the Borrower's Subsidiaries' business(es) and in accordance with applicable
Legal Requirements and safe and sound banking practices, such as (i) Liens
securing current non-delinquent liabilities for taxes, worker’s compensation,
unemployment insurance, social security or pension liabilities, (ii) purchase
money Liens on equipment and real estate purchased or leased for use in normal
business operations and (iii) Liens in favor of Governmental Authorities that
are being contested in good faith by timely and appropriate proceedings which
are effective to stay enforcement thereof and for which adequate funds are
reserved; (D) Liens on loans or securities pledged to the Federal Home Loan Bank
in the ordinary course of business securing permitted Federal Home Loan Bank
borrowings; (E) Liens on loans or securities pledged to the Federal Reserve
Board in the ordinary course of business securing permitted Federal Reserve
Board Discount Window Program borrowings; (F) existing mortgage Liens on the
real estate of the Borrower and the Borrower’s Subsidiaries securing the
existing mortgage debt related thereto and which is presently secured thereby;
and (G) Liens in favor of Governmental Authorities to secure public funds and
deposits entered into the ordinary course of buiness and in accordance with
applicable Legal Requirements and safe and sound banking practices.



 
5.3    Sale of Equity Interests. Issue, sell or otherwise dispose of any Equity
Interests of the Borrower or any Subsidiary of the Borrower.



 
5.4    Use of Proceeds.  Except for the Borrower's repurchase of treasury stock
that is not retired, use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for: (A) any personal, family or household
purpose; or (B) the purpose of "purchasing or carrying any margin stock" within
the meaning of Federal Reserve Board Regulation U. At the Bank's request, the
Borrower will furnish a completed Federal Reserve Board Form U-1 in Proper
Form.  Before using or permitting any proceeds of the Credit Facilities to be
used, directly or indirectly,  to repurchase shares of the Borrower's stock, the
Borrower shall (A) promptly inform the Bank in writing of (1) whether or not the
shares of stock will be immediately retired and (2) the value of such shares of
stock; and (B) if the stock is not immediately retired, furnish to the Bank a
completed Federal Reserve Board Form U-1 in Proper Form and take such steps and
execute such other documents as required by the Bank to comply with Regulation U
of the FRB.



 
5.5    Continuity of Operations. (A) Engage in any business activities
substantially different from those in which it is presently engaged; (B) cease
operations, liquidate, merge, transfer, acquire (except in connection with any
Permitted Acquisition) or consolidate with any other Person, change its name,
dissolve, or sell any Properties out of the ordinary course of business; or (C)
enter into any arrangement with any Person providing for the leasing by it of
Property which has been sold or transferred by it to such Person.



 
5.6    Limitation on Negative Pledge Clauses. Enter into any agreement with any
Person other than the Bank which prohibits or limits its ability to create or
permit to exist any Lien on any of its Property, whether now owned or hereafter
acquired.



 
5.7   Conflicting Agreements. Enter into any agreement containing any provision
which would be violated or breached by the performance of its obligations under
this agreement or any of the other Related Documents.



 
5.8    Transfer of Ownership. Permit any Lien on any Equity Interest in any
Subsidiary of the Borrower or any sale, conveyance, assignment, disposal or
other transfer of any Equity Interest in any Subsidiary of the Borrower.



 
5.9    Organizational Documents. Alter, amend or modify any of its
Organizational Documents, except for alterations, amendments or modifications to
its bylaws which would not have any Material Adverse Effect.



 
5.10   Government Regulation. (A) Be or become subject at any time to any Legal
Requirement (including, without limitation, the U.S. Office of Foreign Asset
Control list) that prohibits or limits the Bank from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
it; or (B) fail to provide documentary and other evidence of its identity as may
be requested by the Bank at any time to enable the Bank to verify its identity
or to comply with any Legal Requirement, including, without limitation, Section
326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.



 
5.11   Subsidiaries.  Form, create or acquire any Subsidiary that is not wholly
owned by the Borrower or one of the  Borrower's Subsidiaries.



 
5.12   Merger or Consolidations.  (A) Dissolve; (B) merge or consolidate with
any Person; (C) lease, sell or otherwise convey a material part of its assets or
business outside the ordinary course of its business; (D) lease, purchase, or
otherwise acquire a material part of the assets of any other Person, except in
the ordinary course of its business or in connection with any Permitted
Acquisition; or (E) agree to do any of the foregoing; provided, however, that
(i) any of the Borrower's Subsidiaries (other than WesBanco Bank) may merge or
consolidate with (a) any other Subsidiary of the Borrower or (b) with the
Borrower so long as the Borrower is the survivor; and (ii) the Borrower or any
of the Borrower's Subsidiaries may make Permitted Acquisitions so long as all
conditions precedent thereto have been satisfied.



 
5.13   Affiliate Transactions.  Enter into any transaction or agreement with any
Affiliate except (1) upon terms substantially similar to those obtainable from
wholly unrelated sources and in compliance with applicable Legal Requirements;
and (2) any transaction or agreement in the ordinary course of business which is
in compliance with applicable Legal Requirements and which would not have a
Material Adverse Effect.



 
5.14   Amounts in excess of Reserves for Loan and Lease Losses. Permit the
principal amount of any loan in any of the Borrower's financial institution
Subsidiaries' loan portfolios to exceed the corresponding reserve unless such
amount is fully collectible.



6.
Representations and Warranties by the Borrower.  To induce the Bank to enter
into this agreement and to extend credit or other financial accommodations under
the Credit Facilities, the Borrower represents and warrants as of the date of
this agreement and as of the date of each request for credit under the
Credit Facilities that each of the following statements is and shall remain true
and correct throughout the term of this agreement and until all Credit
Facilities and all Liabilities under the Notes and other Related Documents are
paid in full:



 
6.1   Organization and Status. (A) The Borrower is a West Virginia corporation
registered as a federal bank holding company under the laws of the United States
which has elected with the FRB to become a financial services holding company,
and the Borrower and each of its Subsidiaries are each duly organized, validly
existing and in good standing under the laws of its organization and is duly
qualified to do business and is in good standing under the laws of each state in
which the ownership of its Properties and the nature and extent of the
activities transacted by it makes such qualification necessary. (B) The
Borrower's name and the name of any Subsidiary of the Borrower that appears in
this agreement is the exact name of the Borrower and the Subsidiary of the
Borrower as appears in their respective Organizational Documents.  (C) The
Borrower and its Subsidiaries have no Subsidiaries other than those listed on
Annex I and each Subsidiary is owned by the Borrower or another of its
Subsidiaries in the percentage set forth on Annex I.



 
6.2   Enforceability.  The execution and delivery of this agreement and the
other Related Documents, and the performance of the obligations they impose, (A)
do not violate any Legal Requirement; (B) do not conflict with any agreement by
which any Party is bound; (C) do not require the consent or approval of any
other Person which has not been promptly obtained in connection with the
execution and delivery of this agreement and the other Related Documents, except
where such violation or conflict, or the failure to obtain such consent or
approval, would not materially adversely affect (1) the Borrower and its
Subsidiaries taken as a whole; (2) any of the Borrower's financial institution
Subsidiaries individually; (3) the ability of any Party to perform its
obligations under the Related Documents or (4) the ability of the Bank to
enforce its rights and remedies under this agreement and the other Related
Documents; (D) are within its powers; (E) have been duly authorized by all
necessary action of its governing body; and (F) do not contravene the terms of
its Organizational Documents or other agreement or document governing its
affairs. This agreement and the other Related Documents have been duly
authorized, executed and delivered by the Parties and are valid and binding
agreements of the Parties, enforceable according to their terms, except as may
be limited by bankruptcy, insolvency or other laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.



 
6.3    Financial Statements.  All balance sheets, profit and loss statements,
and other financial statements and other information furnished to the Bank in
connection with the Liabilities are accurate and fairly reflect the financial
condition of the Persons to which they apply on their effective dates, including
contingent liabilities of every type, which financial condition has not changed
materially and adversely since those dates.  Neither the Borrower nor any of its
Subsidiaries is subject to any instrument or agreement materially and adversely
affecting its financial condition, operations, business or affairs.



 
6.4   Litigation.  No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) is pending or
threatened against the Borrower, any of its Subsidiaries or any other Obligor,
and no other event has occurred which may in any one case or in the aggregate
materially adversely affect the Borrower, any of its Subsidiaries or any other
Obligor or any of their respective financial conditions and Properties, other
than litigation, claims, or other events, if any, that have been disclosed to
and approved by the Bank in writing prior to the date this agreement is
executed.



 
6.5    Compliance. All of the Borrower's and its Subsidiaries' tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being contested by it in good faith and for which adequate reserves
have been provided.  The Borrower and each of its Subsidiaries is in compliance
with all applicable Legal Requirements and manages and operates (and will
continue to manage and operate) its business in accordance with good industry
practices.  Neither the Borrower nor any of its Subsidiaries is in default in
the payment of any other Indebtedness or under any agreement to which it is a
party.  The Parties have obtained all consents of and registered with all
Governmental Authorities and other Persons required to execute, deliver and
perform the Related Documents.



 
6.6    No Claims Against the Bank.  There are no defenses or counterclaims,
offsets or adverse claims, demands or actions of any kind, personal or
otherwise, that the Borrower or any Obligor could assert with respect to this
agreement, any of the Credit Facilities or otherwise.

   

 
6.7    Title and Rights. The Borrower and each of its Subsidiaries have good and
marketable title to their respective properties, free and clear of any Lien
except for Liens disclosed to and approved in writing by the Bank, those
permitted by this agreement and the other Related Documents. The Borrower and
each of its Subsidiaries owns, or is licensed to use, all trademarks, trade
names, copyrights, technology, know-how and processes necessary for the conduct
of its business as currently conducted.



 
6.8   No Liens.  Neither the Borrower nor any of its Subsidiaries is a party to
any agreement, instrument or undertaking or subject to any other restriction
pursuant to which the Borrower or any of its Subsidiaries has placed, or will be
required to place (or under which any other Person may place), a Lien upon any
of its Properties securing Indebtedness, either upon demand or upon the
happening of a condition, with or without any demand.



 
6.9   Statements by Others.  All statements made by or on behalf of the
Borrower, any of its Subsidiaries or any other of the Parties in connection with
any Related Document constitute the joint and several representations and
warranties of the Borrower under this agreement.



 
6.10   Environment.  The Borrower and each of its Subsidiaries have complied
with applicable Legal Requirements in each instance in which any of them have
generated, handled, used, stored or disposed of any hazardous or toxic waste or
substance, on or off its premises (whether or not owned by any of
them).  Neither the Borrower nor any of its Subsidiaries has any material
contingent liability for non-compliance with environmental or hazardous waste
laws.  Neither the Borrower nor any of its Subsidiaries has received any notice
that it or any of its Property or operations does not comply with, or that any
Governmental Authority is investigating its compliance with, any environmental
or hazardous waste laws.



 
6.11   Equity Interests of the Borrower's Subsidiaries.  (A) All of the issued
and outstanding equity interest of each of the Borrower's Subsidiaries (the
"Borrower's Subsidiaries' Shares") has been duly authorized, legally and validly
issued, fully paid and non-assessable, and the Borrower's Subsidiaries' Shares
are owned by the Borrower, free and clear of all Liens, except as may exist for
the benefit of the Bank; (B) none of the Borrower's Subsidiaries' Shares have
been issued in violation of any shareholder's preemptive rights; and (C) there
are, as of the date of this agreement, no outstanding options, rights, warrants,
plans, understandings or other agreements or instruments obligating the Borrower
to issue, deliver or sell, or cause to be issued, delivered or sold, or
contemplating or providing for the issuance of, additional shares of the equity
interest of the Borrower's Subsidiaries, or obligating the Borrower or the
Borrower's Subsidiaries to grant, extend or enter into any such agreement or
commitment.



 
6.12    Regulatory Enforcement Actions. (A) None of the Borrower, or any of its
Subsidiaries, or any of their respective officers or directors, is now operating
under or will operate under any effective written restrictions agreed to by the
Borrower or by any of its Subsidiaries, or instructions, agreements, memoranda,
or written commitments by the Borrower or by any of its Subsidiaries (other than
restrictions of general application) imposed or required by any Governmental
Authority nor are any such restrictions threatened or agreements, memoranda or
commitments being sought by any Governmental Authority; and (B) None of the
Borrower, or any of its Subsidiaries, has violated any Legal Requirement with
respect to payment of dividends and no Governmental Authority has taken any
action against any Subsidiary of the Borrower or any Subsidiary of any
Subsidiary of the Borrower to restrict the payment of dividends by such
Subsidiary.



 
6.13    Reserves for Loan and Lease Losses. The reserves for loan and lease
losses shown in the Borrower's financial statements dated as of June 30, 2009,
and in the Call Reports of the Borrower's financial institution Subsidiaries
dated as of June 30, 2009, and in the reports required by Section 4.4 of this
agreement are consistent with past practices and adequate in all respects to
provide for losses, net of recoveries relating to loans previously charged off,
on loans and leases outstanding as of the date of such statements or reports,
and contain an additional amount of unallocated reserves for unanticipated
future losses at levels considered adequate based upon generally accepted safe
and sound banking practices, as of the date of such statements or reports.  The
aggregate principal amount of loans contained in the loan portfolio of each of
the Borrower's financial institution Subsidiaries in excess of the corresponding
reserve is fully collectible.



7.
Default/Remedies.



 
7.1   Events of Default.  If any of the following events of default (each an
"Event of Default") occurs, the Notes shall become due immediately, without
notice, at the Bank's option:


 
A.                      The Borrower or any other Obligor fails to pay when due
any of the Liabilities or any Indebtedness to any Person, or any amount payable
with respect to any of the Liabilities, or under any Note, any other Related
Document, or any agreement or instrument evidencing Indebtedness to any Person.

 
B.                      The Borrower, any of its Subsidiaries or any other
Obligor (1) fails to observe or perform or otherwise violates any other term,
covenant, condition or agreement of any of the Related Documents; (2) makes any
materially incorrect or misleading representation, warranty, or certificate to
the Bank; (3) makes any materially incorrect or misleading representation in any
financial statement or other information delivered to the Bank; or (4) defaults
under the terms of any agreement (including, but not limited to, an agreement in
connection with the acquisition of capital equipment on a title retention or net
lease basis) or instrument relating to any Indebtedness (other than the
Indebtedness evidenced by the Related Documents) and the effect of such default
will allow the creditor to declare the Indebtedness due before its stated
maturity.


C.                      In the event (1) there is a default under the terms of
any Related Document; or (2) any Obligor fails to comply with, or perform under
any agreement, now or hereafter in effect, between the Obligor and and the Bank,
or any Affiliate of the Bank or their respective successors and assigns and the
failure to comply with, pay or perform is not cured within any cure period
specified in such agreement.


D.                      There is any loss, theft, damage, or destruction of any
Collateral not covered by insurance.


E.                      Any Obligor or any of its Subsidiaries: (1) becomes
insolvent or unable to pay its debts as they become due; (2) makes an assignment
for the benefit of creditors; (3) consents to the appointment of a custodian,
receiver, or trustee for itself or for any Property of any Obligor or any of its
Subsidiaries having an aggregate fair market value in excess of $1,000,000.00,
as reasonably determined by the Bank; (4) commences any proceeding under any
bankruptcy, reorganization, liquidation, insolvency or similar laws; (5)
conceals or removes any of its Property, with intent to hinder, delay or defraud
any of its creditors; (6) makes or permits a transfer of any of its Property,
which may be fraudulent under any bankruptcy, fraudulent conveyance or similar
law; or (7) makes a transfer of any of its Property to or for the benefit of a
creditor at a time when other creditors similarly situated have not been paid.


F.                      A custodian, conservator, receiver, or trustee is
appointed for any Obligor or any of its Subsidiaries or for a substantial part
of their respective Property.


G.                      Any Obligor or any of its Subsidiaries, without the
Bank's written consent: (1) liquidates or is dissolved; (2) merges or
consolidates with any other Person; (3) leases, sells or otherwise conveys a
material part of its Property or business outside the ordinary course of its
business; (4) leases, purchases, or otherwise acquires a material part of the
Property of any other Person, except in the ordinary course of its business or
in connection with any Permitted Acquisition; or (5) agrees to do any of the
foregoing; provided, however, that any of the Borrower's Subsidiaries (other
than WesBanco Bank) may merge or consolidate with any other Subsidiary of the
Borrower, or with the Borrower, so long as the Borrower is the survivor.


H.                      Proceedings are commenced under any bankruptcy,
reorganization, liquidation, or similar laws against any Obligor or any of its
Subsidiaries and remain undismissed for thirty (30) days after commencement; or
any Obligor or any of its Subsidiaries consents to the commencement of those
proceedings.


I.                      Any judgment is entered against any Obligor or any of
its Subsidiaries, or any attachment, seizure, sequestration, levy, or
garnishment is issued against (1) any Property of any Obligor or any of its
Subsidiaries having an aggregate fair market value in excess of $1,000,000.00,
as reasonably determined by the Bank, or (2) any Collateral.


J.                      Any material adverse change occurs in: (1) the
reputation, Property, financial condition, business, affairs, prospects,
liabilities, or operations of any Obligor or any of its Subsidiaries; (2) any
Obligor's ability to perform its obligations under the Related Documents; or (3)
the Collateral.


K.                      The FRB, the FDIC, the State Banking Authority, the OCC,
the OTS, the SEC or any other Governmental Authority charged with the regulation
of bank holding companies, depository or financial institutions issues to the
Borrower or any of its Subsidiaries, or initiates through formal proceedings any
action, suit or proceeding to obtain against, impose on or require from the
Borrower or any of its Subsidiaries a cease and desist order or similar
regulatory order, injunction, temporary restraining order, the assessment of
civil monetary penalties in an aggregate amount in excess of $1,000,000.00,
articles of agreement that have any Material Adverse Effect, a memorandum of
understanding that has any Material Adverse Effect, a capital directive, a
capital restoration plan, restrictions that prevent or as a practical matter
impair the payment of dividends by any of its Subsidiaries, the payments of any
Indebtedness by the Borrower or the conduct of any or all of the business
affairs of the Borrower or any of its Subsidiaries, restrictions that make the
payment of the dividends by any of its Subsidiaries, the payment of Indebtedness
by the Borrower or the conduct of any or all of the business affairs of the
Borrower or any of its Subsidiaries subject to prior regulatory approval, a
notice or finding under subsection 8(a) of the Federal Deposit Insurance Act, as
amended, or any similar enforcement action, measure or proceeding.


L.                      A change of control of the Borrower or any of its
financial institution Subsidiaries shall occur or the Borrower shall have the
option, exercisable on at least one (1) Business Day’s prior notice, upon the
consummation, in whole or in part, of any transaction effecting any change of
control of the Borrower that, in either case, has been approved as such, or is
required to be approved by any Governmental Authority.


M.                      Any Obligor or any of its Subsidiaries is notified that
it is considered an institution in "troubled condition" within the meaning of
any applicable Legal Requirement, including but not limited to, 12 U.S.C.
Section 1831 and the regulations promulgated thereunder.


 
7.2   Remedies.  At any time after the occurrence of a default, the Bank may do
one or more of the following: (A) cease permitting the Borrower to incur any
Liabilities; (B) terminate any commitment of the Bank evidenced by any of the
Notes; (C) declare any of the Notes to be immediately due and payable, without
notice of acceleration, presentment and demand or protest or notice of any kind,
all of which are hereby expressly waived; (D) exercise all rights of setoff that
the Bank may have contractually, by law, in equity or otherwise; and (E)
exercise any and all other rights pursuant to any of the Related Documents, at
law, in equity or otherwise.



A.           Generally. The rights of the Bank under this agreement and the
other Related Documents are in addition to other rights (including without
limitation, other rights of setoff) the Bank may have contractually, by law, in
equity or otherwise, all of which are cumulative and hereby retained by the
Bank.  Each Obligor agrees to stand still with regard to the Bank's enforcement
of its rights, including taking no action to delay, impede or otherwise
interfere with the Bank's rights to realize on any Collateral.


B.           Expenses. To the extent not prohibited by applicable Legal
Requirements and whether or not the transactions contemplated by this agreement
are consummated, the Borrower is liable to the Bank and agrees to pay on demand
all reasonable costs and expenses of every kind incurred (or charged by internal
allocation) in connection with the negotiation, preparation, execution, filing,
recording, modification, supplementing and waiver of the Related Documents, the
making, servicing and collection of the Credit Facilities and the realization on
any Collateral and any other amounts owed under the Related Documents, including
without limitation reasonable attorneys' fees (including counsel for the Bank
that are employees of the Bank or its affiliates) and court costs.  These costs
and expenses include without limitation any costs or expenses incurred by the
Bank in any bankruptcy, reorganization, insolvency or other similar proceeding
involving any of the Parties, or Property of any of the Parties, or Collateral.
The obligations of the Borrower under this section shall survive the termination
of this agreement.


C.           Bank’s Right of Setoff. The Borrower grants to the Bank a Lien in
the Deposits, and the Bank is authorized to setoff and apply, all Deposits,
Securities and Other Property, and Bank Debt against any and all Liabilities.
This right of setoff may be exercised at any time and from time to time after
the occurrence of any default, without prior notice to or demand on the Borrower
and regardless of whether any Liabilities are contingent, unmatured or
unliquidated.  In this paragraph: (1) the term "Deposits" means any and all
accounts and deposits of the Borrower (whether general, special, time, demand,
provisional or final) at any time held by the Bank (including all Deposits held
jointly with another, but excluding any IRA or Keogh Deposits, or any trust
Deposits in which a Lien would be prohibited by any Legal Requirement); (2) the
term "Securities and Other Property" means any and all securities and other
personal property of the Borrower in the custody, possession or control of the
Bank, JPMorgan Chase & Co. or their respective subsidiaries and affiliates
(other than Property held by the Bank in a fiduciary capacity); and (3) the term
"Bank Debt" means all indebtedness at any time owing by the Bank, to or for the
credit or account of the Borrower and any claim of the Borrower (whether
individual, joint and several or otherwise) against the Bank now or hereafter
existing.


8.
Miscellaneous.



 
8.1   Notice. Any notices and demands under or related to this agreement shall
be in writing and delivered to the intended party at its address stated in this
agreement, and if to the Bank, at its main office if no other address of the
Bank is specified in this agreement, by one of the following means: (A) by hand;
(B) by a nationally recognized overnight courier service; or (C) by certified
mail, postage prepaid, with return receipt requested. Notice shall be deemed
given: (A) upon receipt if delivered by hand; B) on the Delivery Day after the
day of deposit with a nationally recognized courier service; or (C) on the third
Delivery Day after the notice is deposited in the mail. "Delivery Day" means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of the change in
the manner provided in this provision.



 
8.2   No Waiver. No delay on the part of the Bank in the exercise of any right
or remedy waives that right or remedy. No single or partial exercise by the Bank
of any right or remedy precludes any other future exercise of it or the exercise
of any other right or remedy. The making of an advance during the existence of
any default or Event of Default or subsequent to the occurrence of a default or
Event of Default or when all conditions precedent have not been met shall not
constitute a waiver of the default, Event of Default or condition
precedent.   No waiver or indulgence by the Bank of any default or Event of
Default is effective unless it is in writing and signed by the Bank, nor shall a
waiver on one occasion bar or waive that right on any future occasion.



 
8.3    Integration. This agreement, the Notes, and any agreement related to the
Credit Facilities embody the entire agreement and understanding of the Borrower
and the Bank and supersede all prior agreements and understandings relating to
their subject matter. If any one or more of the obligations of the Borrower
under this agreement or the Notes is invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
obligations of the Borrower shall not in any way be affected or impaired, and
the invalidity, illegality or unenforceability in one jurisdiction shall not
affect the validity, legality or enforceability of the obligations of the
Borrower under this agreement or the Notes in any other jurisdiction.



 
8.4    Joint and Several Liability. Each party executing this agreement as the
Borrower is individually, jointly and severally liable under this agreement.



 
8.5    CHOICE OF LAW. THIS AGREEMENT SHALL BE DEEMED TO BE EXECUTED AND HAS BEEN
DELIVERED AND ACCEPTED IN CHICAGO, ILLINOIS BY SIGNING AND DELIVERING IT THERE.
ANY DISPUTE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS AGREEMENT, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS AND NOT THE
CONFLICTS OF LAW PROVISIONS OF THE STATE OF ILLINOIS.



 
8.6   Consent to Jurisdiction.  THE BANK AND THE BORROWER AGREE THAT ALL
DISPUTES BETWEEN THEM ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER RELATED DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT,
EQUITY OR OTHERWISE, SHALL BE RESOLVED ONLY BY STATE OR FEDERAL COURTS LOCATED
IN COOK COUNTY, ILLINOIS, BUT THE BANK AND THE BORROWER ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
COOK COUNTY, ILLINOIS. THE BORROWER WAIVES IN ALL DISPUTES ANY OBJECTION THAT IT
MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.



 
8.7    Survival of Representations and Warranties. The Borrower understands and
agrees that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower and the other
Parties in this agreement, any other Related Documents or in any certificate or
other instrument delivered by the Parties to the Bank.  The Borrower further
agrees that regardless of any investigation made by the Bank, all such
representations, warranties and covenants will survive the making of the Credit
Facilities and delivery to the Bank of this agreement, shall be continuing in
nature, and shall remain in full force and effect until such time as the
Liabilities shall be paid in full.



 
8.8   Non-Liability of the Bank.  The relationship between the Parties on one
hand and the Bank on the other hand shall be solely that of borrower and lender.
The Bank shall have no fiduciary responsibilities to any Party. The Bank
undertakes no responsibility to any Party to review or inform any Party of any
matter in connection with any phase of the Party’s business or operations.



 
8.9   Indemnification of the Bank. The Borrower agrees to indemnify, defend and
hold the Bank, its parent companies, subsidiaries, affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the "Indemnified Persons")
harmless from any and against any and all loss, liability, obligation,  damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys'
fees (including the fees and expenses of attorneys engaged by the Indemnified
Person) and amounts paid in settlement ("Claims") to which any Indemnified
Person may become subject arising out of or relating to the Credit Facilities,
the Liabilities or the Collateral, except to the limited extent that the Claims
are proximately caused by the Indemnified Person’s gross negligence or willful
misconduct. The indemnification provided for in this paragraph shall survive the
termination of this agreement and shall not be affected by the presence, absence
or amount of or the payment or nonpayment of any claim under, any insurance.



 
8.10   Counterparts. This agreement may be executed in multiple counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same agreement.



 
8.11   Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any other Related Documents.



 
8.12    Expenses. The Borrower agrees to pay or reimburse the Bank for all its
out-of-pocket costs and expenses and reasonable attorneys' fees (including the
fees of in-house counsel) incurred in connection with the preparation and
execution of any Related Document and any amendment, supplement, or modification
thereto.



 
8.13   Reinstatement. The Borrower agrees that to the extent any payment or
transfer is received by the Bank in connection with the Liabilities, and all or
any part of the payment or transfer is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid or transferred by
the Bank or paid or transferred over to a trustee, receiver or any other entity,
whether under any proceeding or otherwise (any of those payments or transfers is
hereinafter referred to as a "Preferential Payment"), then this agreement and
the Credit Facilities shall continue to be effective or shall be reinstated, as
the case may be, even if all those Liabilities have been paid in full and
whether or not the Bank is in possession of the Notes and whether any of the
Notes has been marked, paid, released or cancelled, or returned to the Borrower
and, to the extent of the payment, repayment or other transfer by the Bank, the
Liabilities or part intended to be satisfied by the Preferential Payment shall
be revived and continued in full force and effect as if the Preferential Payment
had not been made. The obligations of the Borrower under this section shall
survive the termination of this agreement.



 
8.14    Assignments. The Borrower agrees that the Bank may provide any
information or knowledge the Bank may have about the Borrower or about any
matter relating to the Notes or the Related Documents to JPMorgan Chase & Co.,
or any of its subsidiaries or affiliates or their successors, or to any one or
more purchasers or potential purchasers of the Notes or the Related Documents.
The Borrower agrees that the Bank may at any time sell, assign or transfer one
or more interests or participations in all or any part of its rights and
obligations in the Notes to one or more purchasers whether or not related to the
Bank.



 
8.15    Waivers.  All Obligors jointly and severally waive notice, demand,
presentment for payment, notice of nonpayment, notice of acceleration, protest,
notice of protest, and the filing of suit and diligence in collecting the Notes
and all other demands and notices, and consents and agrees that the Obligor’s
liabilities and obligations shall not be released or discharged by any or all of
the following, whether with or without notice to the Obligor or any other
Obligor, and whether before or after the maturity of the Notes: (1) extensions
of the time of payment; (2) renewals; (3) acceptances of partial payments; and
(4) releases or substitutions of any collateral or any Obligor.  The Bank may
waive or delay enforcing any of its rights without losing them. Each Obligor
agrees that acceptance of any partial payment shall not constitute a waiver and
that waiver of any default shall not constitute waiver of any prior or
subsequent default. Any waiver affects only the specific terms and time period
stated in the waiver.  No modification or waiver of this Agreement is effective
unless it is in writing and signed by the party against whom it is being
enforced. Nothing in this agreement is intended to waive or vary the duties of
the Bank or the rights of the Borrower in violation of any provision of the
Uniform Commercial Code as adopted in the State of Iliinois, as amended from
time to time, that would prohibit the waiver or variation of those duties and
rights by agreement of the parties.



 
8.16   Rights of Subrogation. Each Obligor waives and agrees not to enforce any
rights of subrogation, contribution or indemnification that it may have against
any other Obligor, or any Collateral, until each Obligor has fully performed all
their obligations to the Bank, even if those obligations are not evidenced by
the Notes.



 
8.17    Creditors Proceedings. In any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other Legal Requirement affecting the rights of creditors
generally, if the obligations of the Borrower under this agreement would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of the Borrower’s liability under this agreement, then,
notwithstanding any other provision of this agreement to the contrary, the
amount of such liability shall, without any further action by the Borrower or
the Bank, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding.



 
8.18   Recovery of Additional Costs. If the imposition of or any change in any
Legal Requirement, or the interpretation or application of any thereof by any
Governmental Authority (including any request or policy not having the force of
law) shall impose, modify, or make applicable any taxes (except federal, state,
or local income or franchise taxes imposed on the Bank), reserve requirements,
capital adequacy requirements, or other obligations which would (1) increase the
cost to the Bank for extending or maintaining the Credit Facilities; (2) reduce
the amounts payable to the Bank under the Credit Facilities; or (3) reduce the
rate of return on the Bank's capital as a consequence of the Bank's obligations
with respect to the Credit Facilities, then the Borrower agrees to pay the Bank
such additional amounts as will compensate the Bank therefor, within five (5)
days after the Bank's written demand for such payment. The Bank's demand shall
be accompanied by an explanation of such imposition or charge and a calculation
in reasonable detail of the additional amounts payable by the Borrower which
explanation and calculations shall be conclusive in the absence of manifest
error.



9.
USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:



IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual, the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual, the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its driver’s
license or other identifying documents, and, if it is not an individual, to see
its Organizational Documents or other identifying documents.


10.
WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.



11.
JURY WAIVER. THE BORROWER AND THE BANK VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN THE BORROWER AND
THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT AND THE RELATED
DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
CREDIT FACILITIES.







Address for Notices:
One Bank Plaza
Wheeling, WV 26003
Attn:  Robert H. Young,
           Executive Vice President and Chief Financial Officer
 
BORROWER:  WESBANCO, INC.
 
 
By:  /s/ Paul M.
Limbert                                                                         
 
Name:  Paul M.
Limbert                                                                     
 
Title:  President and Chief Executive
Officer                                          





Address for Notices:
10 South Dearborn Street, 36th Floor, IL1-1235
Chicago, IL 60603-2003
Attn:  Financial Institutions Group Credit Executive
BANK:  JPMORGAN CHASE BANK, N.A.
 
 
By:  /s/ Chris
Cavacini                                                                       
 
Name:  Chris
Cavacini                                                                      
 
Title:  Senior Vice
President                                                                        









 




ANNEX I  - SUBSIDIARIES


Subsidiary Name
State Where Organized
% Owned by the Borrower
or each Subsidiary, as applicable
1.WesBanco Bank, Inc. ("WesBanco Bank")
West Virginia
100% Owned by the Borrower
2.WesBanco Insurance Services, Inc. ("WesBanco Insurance")
West Virginia
100% Owned by WesBanco Bank
3.Oak Hill Title Agency, LLC
Ohio
49% Owned by WesBanco Insurance
51% Owned by Johnson & Oliver, LPA
4.WesBanco Asset Management, Inc.
Ohio
100% Owned by WesBanco Bank
5.WesBanco Community Development Corp.
Delaware
100% Owned by WesBanco Bank
6.WesBanco Properties, Inc.
Ohio
100% Owned by the Borrower
7.WesBanco Securities, Inc.
Ohio
100% Owned by the Borrower
8.Hotel Concourse Ohio, LLC
Ohio
100% Owned by WesBanco Bank
9.     
 
 
10.     
 
 



 
 



EXHIBIT A to Amended and Restated Credit Agreement between
WesBanco, Inc.  (the "Borrower") and JPMorgan Chase Bank, N.A. (the "Bank")
 dated as of  July 31, 2009 (the "Agreement"), as same may be amended, restated
and supplemented in writing.


REPORTING REQUIREMENTS, FINANCIAL COVENANTS AND
COMPLIANCE CERTIFICATE FOR CURRENT REPORTING PERIOD ENDING ___________ ,
20____ ("END DATE")


A.
REPORTING PERIOD.  THIS EXHIBIT WILL BE IN PROPER FORM AND SUBMITTED WITHIN 60
DAYS OF THE END OF EACH CALENDAR QUARTER INCLUDING THE LAST REPORTING PERIOD OF
THE FISCAL YEAR.



BORROWER'S FISCAL YEAR ENDS ON ____________ , 20___.
B. Financial Reporting.  The Borrower will provide the following financial
information in Proper Form within the times indicated:
Compliance
Certificate
 
WHO
WHEN DUE
WHAT
(Check one)
 
THE BORROWER
 
 
 
(i)   Within 90 days of fiscal year end
 
(a) Annual report and financial statements (balance sheet, income statement,
cash flow statement) audited (with unqualified opinion) by independent certified
public accountants satisfactory to the Bank and prepared in accordance with
GAAP, consistently applied on a consolidated basis, accompanied by this
Compliance Certificate; and
(b) A copy of the Borrower's 10-K Report filed with any Governmental Authority*.
__ Yes
__  No
 
THE BORROWER AND
EACH OF ITS FINANCIAL INSTITUTION SUBSIDIARIES
(ii)  Within 60 days of each Reporting Period End Date, including the final
period of the fiscal year
(a) A copy of all Call Reports filed with any Governmental Authority,
accompanied by this Compliance Certificate; and
(b) A copy of all 10-Q Reports filed with any Governmental Authority*.
 __ Yes
 __ No
 
*If any 10-K Report or 10-Q Report is available to the Bank via the EDGAR System
or on the Borrower's Home Page, then the Borrower shall not be required to
furnish such report(s) to the Bank in tangible form unless requested by the
Bank.  If for any reason, all or any portion of any 10-K Report or 10-Q Report
is not available to the Bank via the EDGAR System or on the Borrower's Home Page
within the times indicated above, the Borrower shall promptly furnish such
report(s) to the Bank in tangible form.
 
C.  Other Required Covenants to be maintained and/or to be specifically
certified.  COMPLIANCE CERTIFICATE
 
 
REQUIRED
 
ACTUAL REPORTED
Compliance
(Check)
(i)Capitalization Status. The Borrower shall maintain and cause each of its
financial institution Subsidiaries to maintain such capital and other
requirements necessary to cause (A) the Borrower (on a consolidated basis) to be
categorized as "Well Capitalized" at all times in accordance with the applicable
Legal Requirements of its primary Governmental Authority and (B) each of its
financial institution Subsidiaries to be categorized as "Well Capitalized" at
all times in accordance with the applicable Legal Requirements of their
respective primary Governmental Authorities. [Section 4.14]
 
 
Well Capitalized?
 __Yes
 __No
The Borrower
__ Yes  __No
WesBanco Bank, Inc.
 __Yes  __No
   







(ii)Non-Performing Assets Ratio.  The Borrower (on a consolidated basis) shall
maintain at all times a Non-Performing Assets Ratio of not greater than three
and two-quarters of one percent (3.50%).  [Section 4.15]
 
Non-Performing Assets
   $
_______________________
__ Yes
__ No
Plus: OREO
   $
_______________________
Equals:
   $
_______________________(a)
 
Total Loans
   $
_______________________
Plus: OREO
   $
_______________________
Equals:
   $
_______________________ (b)  
_______________
 /
____________________
 =________________________
 
(a)
 
(b)
 Non-Performing  
 Assets Ratio
 
 
 
(iii)Indebtedness. Without the Bank's prior written consent, the Borrower will
not and no Subsidiary of the Borrower will incur, contract for, assume, permit
to remain outstanding or in any manner become liable in respect of, any
Indebtedness, other than Indebtedness permitted in Section 5.1 of the Agreement.
 
 
__ Yes
__ No



THE ABOVE SUMMARY REPRESENTS SOME OF THE COVENANTS AND AGREEMENTS CONTAINED IN
THE AGREEMENT AND DOES NOT IN ANY WAY RESTRICT OR MODIFY THE TERMS AND
CONDITIONS OF THE AGREEMENT.  IN CASE OF CONFLICT BETWEEN THIS EXHIBIT A AND THE
AGREEMENT, THE BANK SHALL DETERMINE WHICH PROVISION WILL CONTROL.


The undersigned hereby certifies that the above information and computations are
true and correct and not misleading as of the date hereof, and that since the
date of the Borrower's most recent Compliance Certificate (if any):


 
 ___
No default or Event of Default has occurred under the agreement during the
current Reporting Period, or been discovered from a prior period, and not
reported.

                                 ___
A default or Event of Default (as described below) has occurred during the
current Reporting Period or has been discovered from a prior period and is being
reported for the first time and:

 
 ___ was cured on____________________
.

 ___ was waived by the Bank in writing on      ___________.
 ___ is continuing.


Description of Event of Default:
     _______________________________                                                                                                                                




Executed this _____ day of _______________, 20__.


BORROWER: WESBANCO, INC.




SIGNATURE: _____________________________                                                                                                                                                               


NAME:     ____________________________                                                                                                                                                               


TITLE: ___________________________________ (Chief Financial Officer or
President)


 
ADDRESS: One Bank Plaza, Wheeling, WV 26003





 





